Name: Commission Regulation (EC) No 1510/2000 of 12 July 2000 amending Annex B to Council Regulation (EEC) No 1766/92 on the common organisation of the market in cereals
 Type: Regulation
 Subject Matter: trade policy;  prices;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|32000R1510Commission Regulation (EC) No 1510/2000 of 12 July 2000 amending Annex B to Council Regulation (EEC) No 1766/92 on the common organisation of the market in cereals Official Journal L 174 , 13/07/2000 P. 0011 - 0015Commission Regulation (EC) No 1510/2000of 12 July 2000amending Annex B to Council Regulation (EEC) No 1766/92 on the common organisation of the market in cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1253/1999(2), and in particular Article 13(11) thereof,Whereas:(1) Article 8 of Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(3), as last amended by Commission Regulation (EC) No 2491/98(4), provides that on exportation of the goods, the agricultural products which have been used may qualify for refunds established pursuant to the regulations on the common organisation of the market in the sectors concerned.(2) Article 13 of Regulation (EEC) No 1766/92 provides for refunds on certain products covered by the Regulation if they are exported in the form of goods listed in Annex B thereto.(3) In view of the Community's commitments under the World Trade Organisation (WTO) Agreement on Agriculture(5) and budget availabilities, and in view of anticipated developments in agricultural prices in the Community and on the world market and in exports of agricultural products in the form of goods not listed in Annex I to the Treaty, the possibility of granting export refunds on agricultural products in the form of goods in which they may be incorporated should be restricted.(4) As a result, the list of goods in Annex B to Regulation (EEC) No 1766/92 should be amended.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Annex B to Regulation (EEC) No 1766/92 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall not apply to refund certificates issued before the date of entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 160, 26.6.1999, p. 18.(3) OJ L 318, 20.12.1993, p. 18.(4) OJ L 309, 19.11.1998, p. 28.(5) OJ L 336, 23.12.1994, p. 22.ANNEX"ANNEX B>TABLE>"